Citation Nr: 9918507	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  98-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1970 to 
December 1973.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for hypertension was denied in an 
October 1976 rating decision.  The appellant did not appeal.

2.  The evidence submitted in support of the petition bears 
directly and substantially on the matter of whether 
hypertension was diagnosed in service and must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The October 1976 rating decision denying service connection 
for hypertension is final.  New and material evidence 
sufficient to reopen the claim has been received and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for hypertension was denied in an October 
1976 rating decision.  The appellant was informed of that 
decision and did not appeal.  That decision was final.  
However, the claim may be reopened upon submission of new and 
material evidence.

The evidence before the RO at the time of the prior October 
1976 denial consisted of a March 1970 induction examination 
and a November 1973 separation examination.  All RO efforts 
to develop additional service medical records had met with a 
negative response.  Hypertensive blood pressure readings were 
not reported on either examination and hypertension was not 
diagnosed in these records.

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1998) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.

The claim for service connection for hypertension was denied 
on the basis that hypertension was not diagnosed in the 
medical evidence.  In other words, at the time of the prior 
denial, hypertension was not diagnosed in service or within 
one year after separation from service.

Evidence associated with the claims folder in relation to 
service connection for hypertension since the October 1997 
rating decision included what was termed a, "copy of the 
veteran's military personnel records."  A folder labeled 
"personnel records" was contained in the claims folder.  In 
the December 1997 rating decision on appeal, the personnel 
records are referenced as evidence, but the RO indicated that 
no evidence had been submitted that indicated that the 
appellant had been diagnosed with hypertension in service or 
within one year after separation from service.  However, 
within the personnel records folder, the Board has located 
copies of inservice medical records located by the National 
Personnel Records Center and submitted under a cover letter 
dated in April 1998.

The additional copies of the service medical records document 
a diagnosis of essential hypertension-labile in September 
1971.  This additional evidence supplies a competent 
diagnosis of hypertension in service and cures a prior 
evidentiary defect.  Therefore, as it bears substantially on 
the matter under consideration it is new and material and the 
claim for service connection for hypertension is reopened.


ORDER

The petition to reopen the claims for service connection for 
hypertension is granted.



REMAND

The Board has determined that new and material evidence has 
been submitted, and the claim for service connection for 
hypertension is reopened.  The Board has further determined 
that the record must be supplemented before a decision as to 
service connection for hypertension may be adjudicated.

Labile hypertension was diagnosed in service and after two 
days treatment, the appellant was discharged to duty.  It is 
necessary to determine whether there is a current diagnosis 
of hypertension and whether it is related to the inservice 
diagnosis.

The appellant has perfected appeals as to claims for service 
connection for a skin rash and a psychiatric disorder to 
include post-traumatic stress disorder.  In statements 
submitted in April 1997, June 1997 and September 1997, he 
advised the RO that he was receiving treatment at the VA 
Medical Center in Jackson, Mississippi beginning in January 
1996 through the present.  It is not entirely clear from the 
appellant's statements whether these treatment records 
pertain to one or all of his claims.  These records have not 
been developed by the RO.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should develop all records 
associated with treatment for any 
condition at the VA Medical Center in 
Jackson, Mississippi.

2.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and extent of any hypertension the 
veteran may have.  The examination is to 
be conducted after current treatment 
records from the VA Medical Center in 
Jackson, Mississippi have been associated 
with the claims folder.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination, with special attention paid 
to the September 1971 service medical 
records that diagnosed essential 
hypertension.  The examiner should 
address the following inquiries of the 
Board:

a) The examiner should determine whether 
the appellant has a current diagnosis of 
hypertension.

b) The examiner should offer an opinion 
as to whether hypertension, if present, 
is related to the diagnosis of labile 
hypertension in service in 1971.

3.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655 (1998), 
when a claimant fails to report for an 
examination as scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

